J-S71014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    BRYAN K. MURPHY                              :
                                                 :
                       Appellant                 :   No. 3954 EDA 2017

            Appeal from the Judgment of Sentence October 27, 2017
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0003540-2017


BEFORE: PANELLA, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY PANELLA, J.:                                   FILED MAY 22, 2019

        Bryan Murphy appeals from the judgment of sentence imposed after he

pleaded guilty to two counts of robbery1 and two counts of theft by unlawful

taking.2 In total, the trial court sentenced Appellant to 24 to 84 months of

confinement      by   running      Appellant’s   robbery   sentences   concurrently.

Appellant contends his sentences constitute an abuse of the trial court’s

discretion. We affirm.

        The trial court described the facts of this case as follows:

        Appellant went to Neshaminy Pharmacy and handed a note to an
        employee stating, “Hurry, 30 seconds, please. No alarms.” The
        employee responded by giving Appellant approximately twenty
        Xanax pills. Approximately seven hours later, Appellant returned
____________________________________________


1   18 Pa.C.S.A. § 3701(a)(1)(v).

2   18 Pa.C.S.A. § 3921(a).
J-S71014-18


      to the pharmacy and handed a second employee a note, which
      stated, “Please no alarm. Just do what you gotta do. Everyone
      okay.” The second employee responded by giving Appellant a
      bottle of Diazepam. Police apprehended Appellant immediately
      after he left the pharmacy. Appellant admitted to committing both
      robberies.

Trial Court Opinion, filed 6/18/18, at 2.

      After sentencing, Appellant filed a timely post-sentence motion for

reconsideration, which the trial court denied. Appellant then appealed to this

Court and timely filed his corresponding concise statement of matters

complained of on appeal.      Appellant presents the following issue for our

review:

      Did the sentencing court abuse its discretion in imposing a state
      sentence by not considering mitigating evidence and by relying on
      factors that were already contemplated by the available
      sentencing guidelines?

Appellant’s Brief, at 4.   Therefore, Appellant challenges the discretionary

aspects of his sentence.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to an appeal as of right. Prior to reaching the
      merits of a discretionary sentencing issue[, w]e conduct a four-
      part analysis to determine: (1) whether appellant has filed a
      timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
      whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code, 42
      Pa.C.S.A. § 9781(b).

Commonwealth        v.   Manivannan,        186 A.3d 472,   489   (Pa.   Super.

2018)(some citations omitted; formatting altered).


                                      -2-
J-S71014-18


      Appellant filed a timely notice of appeal, properly preserved his issue on

appeal with this Court by way of post-sentence motion, and included a concise

statement of the reasons relied upon for allowance of appeal with respect to

the discretionary aspects of his sentence in a separate section of his brief to

this Court pursuant to Pa.R.A.P. 2119(f). Accordingly, Appellant has satisfied

the first three requirements. Therefore, we must evaluate whether the

question raised by Appellant is a substantial question warranting our

discretionary review.       “A substantial question will be found where the

defendant advances a colorable argument that the sentence imposed is either

inconsistent with a specific provision of the [Sentencing] Code or is contrary

to   the   fundamental       norms   underlying   the    sentencing    process.”

Commonwealth v. Ventura, 975 A.2d 1128, 1133 (Pa. Super. 2009).

      In his rule 2119(f) statement, Appellant asserts that:

      Even the mere allegation that a sentence is “manifestly excessive
      [in] that it is grossly disproportionate to [his] crime, particularly
      in light of the facts surrounding the criminal episode and his
      background[” raises a substantial question.] Commonwealth v.
      Vega, 850 A.2d 1277, 1280 (Pa. Super. 2004).

      In this matter, numerical guidelines for Count One [Robbery]
      recommended a sentence of twenty-one months in the mitigated
      range, between twenty-four to thirty-six months in the standard
      range and thirty-nine months of imprisonment in the aggravated
      range. At sentencing, the court sentenced Appellant to serve not
      less than two years nor more than seven years as to Count One.

Appellant’s Brief, at 10.

      When examined in conjunction with Appellant’s header stating that the

trial court did not consider “mitigating evidence,” we interpret Appellant’s Rule

                                      -3-
J-S71014-18


2119(f) statement as advancing the argument that the length of Appellant’s

sentence is contrary to fundamental sentencing norms in light of the record.

This argument raises a substantial question and allows for our review. See

Commonwealth v. Parlante, 823 A.2d 927, 929-30 (Pa. Super. 2003).

Accordingly, we proceed to address the merits of Appellant’s claims.

      “Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion.” Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001). “An abuse of discretion is more than just an error in judgment and,

on appeal, the trial court will not be found to have abused its discretion unless

the   record   discloses   that   the   judgment   exercised   was    manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will.”

Commonwealth v. Smith, 673 A.2d 893, 895 (Pa. 1996). Furthermore, the

“sentencing court has broad discretion in choosing the range of permissible

confinements which best suits a particular defendant and the circumstances

surrounding his crime.”    Commonwealth v. Moore, 617 A.2d 8, 12 (Pa.

Super. 1992).     Thus, “our standard when reviewing the merits of the

discretionary aspects of a judgment of sentence is very narrow; this court will

reverse only where an appellant can demonstrate a manifest abuse of

discretion on the part of the sentencing judge.” Commonwealth v. Koren,

646 A.2d 1205, 1208 (Pa. Super. 1994) (emphasis added).




                                        -4-
J-S71014-18


      In an attempt to demonstrate a “manifest abuse of discretion,” Appellant

submits that the trial court violated 42 Pa.C.S.A. § 9721(b) when it crafted

Appellant’s sentence as it did not properly weigh “the protection of the public,

gravity of the offense in relation to the impact on victim and community, and

rehabilitative needs of the [Appellant].”    Appellant’s Brief, at 11 (citation

omitted). In support, Appellant argues:

      Appellant’s prior record score put him in the R-Fel category for
      sentencing purposes. The sentencing court did not consider the
      length of time since Appellant’s prior felony adjudications and
      conviction.      Appellant’s prior record included juvenile
      adjudications for burglary and robbery which occurred in 1994 and
      1995 respectively. Also, the aggravated assault conviction which
      is the only adult felony conviction on Appellant’s record occurred
      in 1998. The juvenile adjudications were over twenty years old at
      the time of sentencing. Moreover, Appellant’s only prior felony
      conviction occurred almost twenty years prior to sentencing in this
      matter.

      The sentencing court in this case imposed a state sentence by not
      considering mitigating factors. Appellant presented mitigating
      evidence in this case by testifying to his problems with drug abuse
      and his lack of insurance which caused him to lose his drug
      treatment prior to committing this offense.            Furthermore,
      Appellant pled guilty to the charges and took responsibility for the
      crimes he committed.

Id., at 12-13 (citations omitted).

      In response, the trial court indicates that it “considered not only the

sentencing guidelines, but Appellant’s criminal history, the impact of his

crimes on the victim and community, the nature and circumstances of the

crime, as well as the character and condition of Appellant, including his

rehabilitative needs.” Trial Court Opinion, filed 6/18/18, at 4. As evinced by


                                     -5-
J-S71014-18


the relevant testimony and in contradiction to Appellant’s supposition, the trial

court did consider these § 9721(b) factors. See N.T., 10/27/17, at 15-18;

see also Commonwealth v. Bullock, 170 A.3d 1109, 1126 (Pa. Super.

2017)(indicating that a sentencing court must consider the sentencing

guidelines, make such considerations as part of the record, and disclose in

open court a statement of the reasons for the sentence imposed). Moreover,

Appellant’s sentence was at the bottom of the standard range of the

sentencing guidelines for each robbery.          See Appellant’s Brief, at 10

(observing that the standard guideline range was between 24 and 36 months

and that Appellant’s minimum sentence was 24 months).

      There is no indication in the record that the trial court considered any of

Appellant’s criminal history that was older than twenty years. However, the

trial court found there to be a relationship between Appellant’s continued drug

use and his criminal history. See N.T., 10/27/17, at 15-16 (explaining, for

example, “the significance of [Appellant’s] criminal history is [that] it shows a

long period of time wherein [he] may struggle with addiction, but he’s still

committing crimes”). The trial court observed that Appellant had already been

through an addiction rehabilitation program, but then continued committing

addiction related crimes. See id., at 15. The trial court found that

      given the length of your criminal history, that you are likely to [re-
      offend.] I hope that because you are clean now, that you are able
      to take stock of and continue with the rehabilitative therapy that
      you’ve been in, but I have to consider the nature and
      circumstances of the crime and the history, character and
      condition of the defendant. I find that there is undue risk that the

                                      -6-
J-S71014-18


      defendant will commit another crime, that the defendant is in need
      of correction treatment that can be provided most effectively by
      your commitment to a state correctional institution, and that any
      lesser sentence would depreciate the seriousness of the crime.

See id., at 18-19.

      In summation, Appellant identifies three mitigating factors the trial court

should have considered when imposing sentence: 1) the length of time that

had elapsed since Appellant’s prior felony adjudications and conviction; 2) the

fact that Appellant lacked proper insurance to treat his drug addiction; and 3)

the notion that Appellant accepted the charges against him and therefore took

full responsibility for his actions. Nevertheless, the trial court clearly

contemplated each of these factors when it calculated Appellant’s sentence.

Ultimately, the trial court “ordered [Appellant’s] sentences to run concurrent

with each other, even though Appellant committed two separate felony

offenses in one day.” Trial Court Opinion, filed 6/18/18, at 7.

      Further, it is undisputed that Appellant’s sentences fall within the

standard range of the Sentencing Guidelines. A standard range sentence is

presumptively reasonable. See, e.g., Commonwealth v. Fowler, 893 A.2d
758, 767 (Pa. Super. 2006). Therefore, to succeed on his claim, Appellant

was required to show that “the case involves circumstances where the

application of the guidelines would be clearly unreasonable[.]” 42 Pa.C.S.A. §

9781(c)(2). That is simply not the case here. The sentences are in no way

excessive.




                                      -7-
J-S71014-18


      It cannot be said that the judgment exercised by the court was

manifestly unreasonable or the result of partiality, prejudice, bias or ill-will.

Through thorough consideration of Appellant’s criminal history and the facts

surrounding the charges for which he was sentenced, the trial court was

clearly in the best position to ascertain the most appropriate sentence for

Appellant. Accordingly, we find the trial court has not committed a manifest

abuse of discretion when it sentenced Appellant to two concurrent

confinement periods of 24 to 84 months for two distinct robbery offenses.

      Judgment of sentence affirmed.

      Judge Nichols joins the memorandum.

      Judge Dubow concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/19




                                      -8-